Citation Nr: 9915806	
Decision Date: 06/08/99    Archive Date: 06/21/99

DOCKET NO.  94-06 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to restoration of a total schedular evaluation 
for non-Hodgkin's lymphoma, to include a claim for a total 
compensation rating based upon individual unemployability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Grace Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from July 1968 to April 
1971.  

This appeal arises following a December 1991 rating decision 
of the Providence Rhode, Island, Department of Veterans 
Affairs (VA) Regional Office (RO), which proposed to reduce 
the assigned 100 percent rating to 30 percent for the 
veteran's service-connected lymphoma based primarily on the 
results of a November 1991 VA medical examination.  The RO 
notified him of the proposed action in December 1991.  In 
January 1992, he requested a personal hearing in reply to the 
reduction letter.  In April 1992, the veteran testified at a 
personal hearing before the RO.  The RO considered his 
hearing testimony, the evidence submitted at the personal 
hearing, as well as the other evidence on file, and decided 
to proceed with the reduction in rating.  In July 1992, the 
RO reduced the rating for the veteran's service-connected 
lymphoma from 100 percent to 30 percent, and notified the 
veteran of its action later that month.  He appealed to the 
Board of Veterans' Appeals (Board), seeking to have the 
100 percent rating restored.  He has since amended the claim 
to include a request that a total compensation rating be 
assigned based upon individual unemployability, in the event 
that a 100 percent rating is not restored under the schedular 
criteria.  

In February 1996, the Board remanded the instant claim for 
further development of the record.  In March 1996, the 
veteran moved to Florida and his claim was transferred to the 
St. Petersburg, Florida RO.  In June 1997, the claim was 
again remanded for further development in connection with a 
change in the regulations, revised effective 
September 22, 1995.  This claim is now ready for appellate 
review.  




FINDINGS OF FACT

1.  By rating decision of November 1990, service connection 
was granted for nodular poorly differentiated lymphocytic 
lymphoma (non-Hodgkin's lymphoma), and assigned a 100 percent 
schedular evaluation, effective October 3, 1989, under the 
provisions of Diagnostic Code (DC) 7715 for non-Hodgkin's 
lymphoma.  

2.  The veteran was notified by the RO of the grant of 
service connection for non-Hodgkin's lymphoma by letter of 
December 1990 and informed that he would be scheduled for an 
examination in 1991 to determine whether his condition had 
changed.  

3.  Following a November 1991 VA examination which showed no 
further evidence of the service-connected disease, the RO 
proposed in a December 1991 rating decision to reduce the 
veteran's 100 percent schedular evaluation for non-Hodgkin's 
lymphoma to 30 percent.  

4.  By rating decision of July 1992, the veteran's 
100 percent evaluation for non-Hodgkin's lymphoma was reduced 
to 30 percent, effective October 1992.  

5.  The veteran is service-connected only for non-Hodgkin's 
lymphoma.  

6.  The veteran has a high school education and work 
experience in construction and water distribution.  

7.  Material improvement of the veteran's non-Hodgkin's 
lymphoma under the ordinary conditions of life is 
demonstrated; the disorder is in remission and the veteran is 
actively working in a construction business.  


CONCLUSIONS OF LAW

1.  The rating for the veteran's non-Hodgkin's lymphoma was 
properly reduced from 100 percent to 30 percent, and the 
criteria for restoration of a 100 percent schedular 
disability rating for non-Hodgkin's lymphoma have not been 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.105(e), 
3.343, 4.1, 4.2, 4.117, DC 7715 (1991-1998).  

2.  The veteran's service-connected non-Hodgkin's lymphoma 
does not meet the schedular requirements for a total 
disability rating based upon individual unemployability, nor 
is the veteran unemployable as a result of his service-
connected disability alone.  38 U.S.C.A. § 5107 (West 1991); 
38 C.F.R. §§ 3.340, 3.341, 4.16(a), (b) (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

In September 1989, the veteran applied for service connection 
for non-Hodgkin's lymphoma, which he stated that his 
physicians believed was the result of his exposure to Agent 
Orange in service.  He submitted a copy of his Form DD 214, 
showing his service in Vietnam and a copy of some of his 
medical records from the Dana-Farber Cancer Institute.  These 
medical records indicated, in pertinent part, that the 
veteran underwent a left inguinal node biopsy in 
November 1987, and after pathological examination, it was 
felt that he had a nodular lymphoma.  It was noted that the 
veteran was otherwise healthy.  In February 1988, it was 
determined that he had Stage III disease and was asymptomatic 
and therefore, it was recommended that no treatment be 
performed at that time.  In August 1989, he developed a new 
node in his groin and the onset of joint pain, primarily in 
his elbows and shoulders.  He was diagnosed as having a form 
of non-Hodgkin's lymphoma termed advanced stage nodular 
lymphoma.  The records explained the specific details of the 
veteran's treatment of autologous bone marrow transplantation 
(ABMT).  In March and April 1990, he had a bone marrow 
harvest and in May 1990, he underwent a bone marrow 
transplant.  Upon clinic visit in June 1990, he had no 
specific complaints, but complaints of general malaise and 
decreased appetite.  It was noted that he tolerated his ABMT 
well but that it was too early to assess the response.  

By rating decision of November 1990, the veteran was granted 
service connection for nodular poorly differentiated 
lymphocytic lymphoma (non-Hodgkin's lymphoma), evaluated as 
100 percent disabling, effective October 3, 1989.  He was 
notified by letter of December 1990, and was informed at that 
time that he would be scheduled for an examination in 1991 to 
determine whether his condition had changed.  

In October 1991, the veteran was sent a letter by the RO 
indicating that he was to be scheduled for an examination to 
see if his disability had changed.  The RO stated that it 
must do this because medical information showed that his 
disability might get better.  He was informed that if his 
condition was better, he could get less benefits, but that 
his benefits would not be stopped or lowered without giving 
him the chance to send other evidence or providing him the 
opportunity for a hearing.  

In October 1991, the veteran underwent a VA examination.  He 
complained of leg cramps, back spasms, fatigue, dry skin, 
blurred vision, occasional impotence, no tolerance for cold 
weather, shortness of breath, stress related to boredom, 
insomnia and an inability to work.  Physical examination 
revealed the skin to be clear, status post cysts resection.  
There was no adenopathy, but there was some scarring in both 
groins after the biopsy.  His head, face and neck were normal 
and his nose, sinuses, mouth and throat were clear.  His 
ears, eyes, genitourinary system and endocrine system were 
normal.  His cardiovascular system revealed normal pulses and 
a blood pressure reading of 114/78.  He had no varicose veins 
and his lungs were clear to auscultation.  He had good breath 
sounds.  His abdomen was nontender and a surgical scar after 
repair of pyloric stenosis was nonpalpable.  His 
musculoskeletal system showed no abnormalities.  The examiner 
indicated that the veteran had a history of low grade 
lymphoma that was treated with ABMT.  At the time of the 
examination, there was no evidence of disease and no other 
problems identified.  

By rating decision of December 1991, pursuant to 38 C.F.R. 
§ 3.105(e), a proposal to reduce the veteran's compensation 
from 100 percent to 30 percent was made.  Later that month, 
the veteran was notified by letter of the proposed reduction 
and was informed that the reduction would occur no earlier 
than the last day of the month in which the 60 day period 
from the date of notice to him of the final rating decision 
expired.  He was given the opportunity to submit additional 
evidence tending to show that the reduction should not be 
made and also the opportunity to present evidence or argument 
at a personal hearing.  

The RO received a letter from the veteran in January 1992, 
indicating that he desired a hearing in the instant claim.  A 
personal hearing was scheduled on the veteran's behalf for 
April 1992.

The veteran testified at a personal hearing before a hearing 
officer at the RO in April 1992.  He testified that his last 
treatment for his non-Hodgkin's lymphoma was in May 1990.  He 
also indicated that at the time of the hearing, he was not on 
any medication except for over-the-counter vitamins.  He 
stated that his appetite was "O.K.'  He related that he 
still had muscle spasms, fatigue, dry skin, blurred vision, 
occasional impotence, shortness of breath and intolerance for 
cold weather.  He testified that his main problem was that 
his bodily strength had not returned.  He related that he was 
declined life insurance because of his non-Hodgkin's 
lymphoma.  He further stated that he had work experience as a 
heavy equipment operator and as a job supervisor in 
construction.  He also submitted a medical statement from Lee 
M. Nadler, M.D., his private physician.  

A statement from the veteran's private physician, Dr. Nadler, 
was associated with the claims folder.  Dr. Nadler indicated 
that he was writing about the veteran's status following his 
ABMT for non-Hodgkin's lymphoma.  Dr. Nadler stated that the 
veteran presented with advanced stage IV follicular lymphoma 
which was treated with induction therapy followed by ABMT.  
It was noted that the veteran was one year following his bone 
marrow transplant and was undergoing staging to assess his 
disease status.  Dr. Nadler stated that although the veteran 
appeared without overt evidence of disease, he had not 
sufficiently regained his strength to pursue employment, 
relating moderately severe muscle cramps, difficulty 
regaining motor tone and mild to moderate depression.  Dr. 
Nadler stated that the veteran's problems severely limited 
his ability to return to his prior manual labor.  He stated 
that it was his feeling that the veteran was unable to return 
to work at that time and considering his problems at one 
year, may not be able to ever return to his prior employment.  

A June 1992 hearing officer's decision indicated that based 
on the medical evidence of the veteran's private physician, 
the April 1992 VA examination and the veteran's personal 
hearing testimony, the December 1991 rating decision which 
proposed a reduction to 30 percent for the veteran's service-
connected non-Hodgkin's lymphoma was confirmed.  The veteran 
was notified of this decision by letter from the RO and he 
was informed that he would received notification when the 
reduction would become effective.  

By rating decision of July 1992, pursuant to 38 C.F.R. 
§ 3.105(e), the veteran's 100 evaluation for lymphocytic 
lymphoma (non-Hodgkin's lymphoma) was reduced to 30 percent, 
effective October 1992.  He was notified by letter of the 
same month and was informed that he could send new evidence 
or testimony at a personal hearing to support his claim.  

In December 1992, the veteran recharacterized his claim to 
include a total disability rating based upon individual 
unemployability (TDIU).  He submitted an application for a 
total rating and indicated in that application that he had 
work experience in construction and waterworks sales and 
distribution.  He stated that he had a high school education 
and no other training.  He also stated that he left his last 
job because of his disability and related that undergoing 
chemotherapy made him too ill to work.  

In February 1993, the veteran underwent a VA examination.  He 
complained of general fatigability, leg cramping, and 
backache with general aching.  Physical examination revealed 
the veteran to be well-developed and well-nourished.  
Straight leg raising was essentially normal in a sitting 
position.  Muscle strength and function in the lower 
extremities appeared normal.  X-rays performed at the time of 
the examination showed that the structures of the spine were 
normal in position and alignment.  There was some narrowing 
of the L5-S1 inner space and some sclerosis at the anterior 
superior margin of the 4th lumbar vertebra.  There was some 
trophism of the L5-S1 inner space.  Range of motion of the 
back appeared normal.  The diagnostic impression was chronic 
back strains secondary to trophism of the lower lumbar spine.  
The examiner stated that the veteran apparently had some 
residuals of his treatment for lymphoma, but there was no 
appearance of any tumor in the spine and the spiny structures 
were essentially normal in alignment except for the slight 
distortion of the facet joints at the L5-S1 level which 
appeared to be congenital in nature.  The veteran's 
condition, according to the examiner, was secondary to the 
treatment of his lymphoma.  

A VA psychiatric examination was also performed in 
February 1993.  Mental status examination revealed that the 
veteran appeared moderately tense throughout the interview.  
He did smile faintly at times and at other times, laughed.  
His speech was entirely coherent and relevant with normal 
tempo.  There was no psychomotor retardation.  With regard to 
mood, he described being both angry and depressed.  His 
facial expression showed at times some indication of tension, 
anger, and depression.  He spoke of having fleeting suicidal 
thoughts but in his own words, "not seriously."  There were 
no hallucinations or delusions, past or present.  At that 
point, he spoke somewhat out of sequence of an erratic 
appetite together with a sleep problem, low energy and some 
difficulty in concentrating.  He was well oriented in all 
spheres.  Recent and remote memory were well within normal 
range.  The diagnostic impressions were dysthymia, moderate; 
anxiety disorder, moderate; and alcoholism, essentially 
(partial) in remission.  

A VA neurological examination was also performed in 
February 1993.  Physical examination revealed a well-
nourished, well developed male with varicose veins in the 
lower extremities.  He complained of cramping three to five 
times a week.  Dorsal, perineal pulses were 2+ bilaterally, 
posterior tibial pulses were 0 bilaterally. Cranial nerves 2-
12 were within normal limits.  The motor examination revealed 
strength of 5/5 throughout, bilaterally.  Sensory examination 
was unremarkable.  Deep tendon reflexes were 2+ in the lower 
extremities and 1+ in the upper extremities, symmetrically 
with down going to the toes.  Rapid alternating hand 
movements, finger to nose and gait were within normal limits.  
The diagnostic impression was muscle cramps secondary to bone 
marrow transplant, chemotherapy and radiation therapy.  The 
examiner also stated that there were signs of vasculatory 
compromise in the lower extremities which brought up the 
possibility of vascular etiology of the veteran's cramps as 
well.  

A letter from New Cape Excavators was received by the RO in 
September 1993.  The president of the company indicated, in 
pertinent part, that in October 1989, the veteran was 
employed by his company and was forced to discontinue working 
due to chemotherapy treatments needed due to his non-
Hodgkin's lymphoma.  

In November 1993, the veteran submitted letters from Colonial 
Gas Company, Cape Cod Waterworks Supply and Wrencon 
Corporation which stated that none of these companies had 
openings at the time the veteran attempted to obtain 
employment with their companies.  

In a December 1993 rating decision, service connection was 
denied for a nervous disorder and muscle condition secondary 
to the veteran's non-Hodgkin's lymphoma and for a TDIU.  

The veteran's Vocational and Rehabilitation counseling record 
indicated that the veteran had a counseling session in 
May 1992.  The vocational rehabilitation counseling 
psychologist stated that since the veteran was in the process 
of hearings determining whether or not his 100 percent 
evaluation should be retained or decreased, it was decided 
that the veteran's case would be interrupted for a six month 
period.  His case was placed in a discontinued status in 
November 1992.

Pursuant to the Board's remand of February 1996, the veteran 
underwent an August 1996 VA vascular examination.  The 
veteran's only complaints were those of cramping of the arms, 
calves and the entire back.  He noticed that this cramping 
occurred mainly in the morning upon awakening.  Once he was 
up and about, the cramping sensations tended to dissipate.  A 
second complaint was the veteran complained of fatigability 
and lethargy.  Since his ABMT, he has not returned to his old 
energy levels.  He was totally intolerant of cold weather and 
was profoundly uncomfortable from a general standpoint.  
Evaluation of the arterial status of the lower extremities 
revealed excellent palpable pulsations throughout the major 
vessels of both lower extremities.  The femoral arteries were 
readily palpable at 3+.  Both popliteal arteries were 
similarly palpated at a generous 3+.  There was readily 
palpable evidence of excellent arterial flow into both 
posterior tibial arteries and both dorsalis pedis arteries.  

In August 1996, the RO received a March 1994 clinic visit 
report from Dr. Nadler.  This report indicated that at the 
time of the report, the veteran was two months short of being 
four years post ABMT.  He remained in complete remission at 
that time and he had no long term adverse sequelae.  He was 
encouraged to discontinue smoking.  

The veteran underwent an additional VA examination in 
September 1996.  The examiner noted that the veteran 
underwent a complete remission of his non-Hodgkin's lymphoma, 
and since his last evaluation in 1992, no systemic evaluation 
had been undertaken.  He underwent an evaluation in 1992 
wherein he felt that he had developed some cramping in his 
legs and depression which may have caused a situation where 
he would not be able to work.  At the time of the most recent 
examination, he was working in the construction business.  
His major complaint was related to leg cramps which occurred 
primarily in the morning.  He complained that they sometime 
became quite severe.  Additionally, he had low back pain of 
unknown etiology.  He had a recent evaluation for vascular 
insufficiency and this failed to reveal any significant 
vascular disease of his legs.  Physical examination revealed 
the veteran appeared well and in no acute distress.  
Examination of the eyes, nose and throat revealed that the 
sclerae were not icteric and external ocular muscles were 
intact.  The oral cavity showed no lesions and there was no 
tonsillar enlargement.  The neck was supple and free of 
lymphadenopathy or thyromegaly.  There was no evidence of 
axillary adenopathy nor evidence of any inguinal adenopathy 
at the time of the examination.  The abdomen was soft and 
there was a scar on the right side from a previous childhood 
surgery.  The liver was not palpably enlarged, nor was the 
spleen.  He had regular pulse with no heart murmurs or 
gallops.  The pulses were intact.  The external genitalia 
appeared to be reasonably normal.  The diagnostic impressions 
were history of non-Hodgkin's lymphoma, status post high-
dosed chemotherapy and ABMT.  The examiner stated that at the 
time of the examination, there was no evidence of any 
Hodgkin's lymphoma by physical examination or by history.  He 
also indicated that the veteran's leg cramps were of unknown 
etiology and did not appear to interfere too much with his 
work.  He also indicated that the veteran's depression was 
not unusual for what he had gone through and that he had 
intermittent back pain which remained unexplained.  Finally, 
it was his impression that the veteran was free of lymphoma.  

A VA orthopedic examination was also held in September 1996.  
The veteran stated that he had problems with his back dating 
to pre-active duty and he complained of back discomfort for 
several years.  Subjective complaints revealed weakness since 
his bone transplant from the aspirations of the pelvis and 
intermittent paresthesia of his right hand.  Objective 
findings revealed no reflex, sensory or motor defects in the 
lower extremities.  There were no weaknesses noted.  Straight 
leg raising was negative.  There was no tenderness.  He was 
able to accomplish flexion to 90 degrees, and right and left 
tilting to 30 degrees.  Rotation, right and left, was 
accomplished to 30 degrees and extension was accomplished to 
15 degrees.  He had good heel and toe motion and there were 
no muscle spasms noted in the lumbar spine.  Examination of 
the right arm showed no reflex, sensory or motor defects, as 
well as weakness in the right upper extremity.  There was no 
atrophy.  There was full range of motion of the wrist, elbow 
and fingers.  There was no weaknesses in the hand.  It was 
the opinion of the examiner that there was no relationship of 
the back or hand symptomatology to the veteran's service-
connected disability of lymphoma.  

In September 1997, the veteran underwent a VA oncology 
examination.  It was noted that in 1995, the veteran moved to 
Florida.  He became active and was working in a construction 
business.  He denied symptoms.  His only complaint related to 
the lesions on the dorsum of his right hand which appeared to 
be related to sun exposure.  Physical examination revealed 
the veteran was doing well and was in no acute distress.  His 
weight was 194 pounds and he was 5 feet, 10 inches tall.  His 
blood pressure was 133/70 and his pulse was 92.  Examination 
of the eyes, nose, and throat showed no icterus.  His neck 
was supple.  The chest was clear to auscultation and 
percussion.  There was no lymph node enlargement present in 
the cervical, axillary, and inguinal areas.  The abdomen was 
soft, with no parasplenomegaly.  He had good pulses and no 
lymphadenopathy noted.  A CBC was normal.  He had a small 
hyperpigmented lesion on the dorsum of the right hand which 
appeared to be a possible cutaneous squamous carcinoma or 
possibly something else.  He was referred to the 
dermatologist for this.  The diagnosis was non-Hodgkin's 
lymphoma, no evidence of recurrence.  At the time of the 
examination, the veteran appeared to be doing well.  

Restoration of a total schedular evaluation 

At the outset, it is important to note that the veteran's 
claim for restoration of a total schedular evaluation for 
non-Hodgkin's lymphoma is well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  That is, he has presented a claim 
that is plausible.  All relevant facts have been properly 
developed.  The veteran provided personal hearing testimony 
before a hearing officer at the RO in April 1992.   The claim 
was remanded by the Board to the RO in February 1996 and 
June 1997.  The record is now complete; there is no further 
obligation to assist the veteran in the development of his 
claim as mandated by 38 U.S.C.A. § 5107(a).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. pt. 4.  
Separate diagnostic codes identify the various disabilities.  
The provisions of 38 C.F.R. § 4.1 require that each 
disability be reviewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  The provisions of 38 C.F.R. § 4.2 
require that medical reports be interpreted in light of the 
whole recorded history and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  These requirements for evaluation of the 
complete medical history of the claimant's condition operate 
to protect the claimants against adverse decisions based on a 
single incomplete or inaccurate report to enable the VA to 
make a more precise evaluation of the level of disability and 
of any changes in the condition.  Schafrath v. Derwinski, 
1 Vet.App. 589 (1991).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

By rating decision of November 1990, service connection was 
granted for non-Hodgkin's lymphoma.  The veteran was notified 
of the award by letter of December 1990.  He was told that he 
would be evaluated in 1991 to determine whether his 
disability had changed.  When evaluated in October 1991, 
there was no evidence of non-Hodgkin's disease and the 
examiner noted that there were no other problems identified.  
By rating decision of December 1991, the RO proposed to 
reduce the veteran's 100 percent evaluation for non-Hodgkin's 
lymphoma to 30 percent, pursuant to 38 C.F.R. § 3.105(e).  

Under pertinent criteria, where the reduction in evaluation 
of a service-connected disability or employability status is 
considered warranted and the lower evaluation would result in 
a reduction or discontinuance of compensation payments 
currently being made, a rating proposing the reduction or 
discontinuance will be prepared setting forth all material 
facts and reasons. The beneficiary will be notified at his or 
her latest address of record of the contemplated action and 
furnished detailed reasons therefor, and will be given 60 
days for the presentation of additional evidence to show that 
compensation payments should be continued at their present 
level.  Unless otherwise provided in paragraph (i) of this 
section, if additional evidence is not received within that 
period, final rating action will be taken and the award will 
be reduced or discontinued effective the last day of the 
month in which a 60-day period from the date of notice to the 
beneficiary of the final rating action expires.  38 C.F.R. 
§ 3.105(e).  The beneficiary will be informed that he or she 
will have an opportunity for a predetermination hearing, 
provided that a request for such a hearing is received by VA 
within 30 days from the date of the notice.  If a timely 
request is received, VA will notify the beneficiary in 
writing of the time and place of the hearing at least 10 days 
in advance of the scheduled hearing date.  The 10 day advance 
notice may be waived by agreement between VA and the 
beneficiary or representative.  The hearing will be conducted 
by VA personnel who did not participate in the proposed 
adverse action and who will bear the decision-making 
responsibility.  If a predetermination hearing is timely 
requested, benefit payments shall be continued at the 
previously established level pending a final determination 
concerning the proposed action.  Following the 
predetermination procedures, final action will be taken.  If 
a predetermination hearing was not requested or if the 
beneficiary failed without good cause to report for the 
scheduled predetermination hearing, the final action will be 
based solely upon the evidence of record.  38 C.F.R. 
§ 3.105(e)(i).  
Such was the case in this claim.  In a letter from the RO in 
December 1991, the veteran was notified that the results of 
his October 1991 VA examination showed that his condition had 
improved.  He was told that it was proposed to reduce his 
evaluation from 100 percent to 30 percent, no earlier than 
the last day of the month in which the 60 day period from the 
date of notice to the veteran of the final rating decision 
expired.  He was given 60 additional days to submit further 
evidence and 30 days to request a personal hearing.  In 
January 1992, the veteran requested a personal hearing and in 
April 1992, he provided personal hearing testimony before a 
hearing officer, a different official than the initial VA 
personnel who proposed the reduction in his rating.  In 
June 1992, he was notified that the hearing officer confirmed 
and continued the December 1991 rating decision that proposed 
the reduction.  By rating decision of July 1992, in 
accordance with the proposal, the 30 percent evaluation was 
assigned, effective October 1992.  The veteran was notified 
of the effective date of the reduction by letter from the RO 
dated in July 1992.  In reducing the rating, the RO complied 
with the procedures set forth in 38 C.F.R. § 3.105(e)(i).  
In addition to the procedures set forth in 38 C.F.R. 
§ 3.105(e)(i), 38 C.F.R. § 3.343 indicates the criteria set 
forth to continue a total disability rating.  Total 
disability ratings, when warranted by the severity of the 
condition and not granted purely because of hospital, 
surgical, or home treatment, or individual unemployability 
will not be reduced, in the absence of clear error, without 
examination showing material improvement in physical or 
mental condition.  Examination reports showing material 
improvement must be evaluated in conjunction with all the 
facts of record, and consideration must be given particularly 
to whether the veteran attained improvement under the 
ordinary conditions of life, i.e., while working or actively 
seeking work or whether the symptoms have been brought under 
control by prolonged rest, or generally, by following a 
regimen which precludes work, and, if the latter, reduction 
from total disability ratings will not be considered pending 
reexamination after a period of employment (3 to 6 months).  
During the course of the veteran's appeal, the VA Schedule 
for Rating Disabilities, with respect to hemic and lymphatic 
systems, was revised effective September 22, 1995.  The 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to 
March 1, 1999) (Court) has held that where the law changes 
after a claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant will apply unless 
Congress provides otherwise.  Karnas v. Derwinski, 1 Vet.App. 
308 (1990).  Here, the veteran is afforded the opportunity to 
have his claim reviewed under the most favorable of the 
rating criteria, old or new.  
Under the version in effect prior to September 22, 1995, non-
Hodgkin's lymphoma is rated as Hodgkin's lymphoma.  A 
30 percent evaluation will be assigned for non-Hodgkin's 
lymphoma with occasional low-grade fever, mild anemia, 
fatigability or pruritus.  A 60 percent evaluation is 
warranted when there is non-Hodgkin's lymphoma that exhibits 
general muscular weakness with loss of weight and chronic 
anemia; or secondary pressure symptoms, such as marked 
dyspnea, edema with pains and weakness of extremity, or other 
evidence of severe impairment of general health.  A 
100 percent evaluation is warranted when there is acute 
(malignant) types or chronic types with frequent episodes of 
high and progressive fever or febrile episodes with only 
short remissions, generalized edema, ascites, pleural 
effusion, or severe anemia with marked general weakness.  
Under the criteria for non-Hodgkin's lymphoma in effect since 
September 22, 1995, a 100 percent evaluation is warranted for 
active disease or during a treatment phase.  Note:  The 
100 percent rating shall continue beyond the cessation of any 
surgical, radiation, antineoplastic chemotherapy or other 
therapeutic procedures.  Six months after discontinuance of 
such treatment, the appropriate disability rating shall be 
determined by mandatory VA examination.  Any change in 
evaluation based upon that or any subsequent examination 
shall be subject to the provisions of 38 C.F.R. § 3.105(e).  
If there has been no local recurrence or metastasis, rate on 
the residuals. 

It is important to note that the Court has held in Rhodan v. 
West, 12 Vet.App. 55 (1998), that although the veteran is 
entitled to the law most favorable to him under Karnas, 
revised regulations do not allow for their retroactive 
application prior to the date of the liberalizing law.  In 
light of the Court's holding in Rhodan, although the RO 
should apply both the new and old criteria to the instant 
claim, the new criteria should not be applied to evidence 
dated prior to September 22, 1995, but to medical evidence 
after that date, the new and the old criteria may apply.  
Since the time that the reduction in rating was ordered, the 
medical evidence only confirms the improvement of the 
condition to a level no greater than 30 percent under either 
criteria.  Since 1992, all medical evidence has shown that 
the veteran's condition was in full remission.  The veteran 
did make some complaints of fatigability and general muscle 
aches in 1993 during a VA examination.  However, those 
symptoms are only productive of a 30 percent evaluation under 
the criteria in effect prior to September 22, 1995.  The 
veteran's private physician, Dr. Nadler, reported in an April 
1992 statement that the veteran had not regained his 
strength, suffered from severe muscle cramps and mild to 
moderate depression about his disease status, and had 
difficulty in regaining his motor tone. As a result, he was 
not felt to be able to return to work at the present time.  
Nevertheless, as of the time of Dr. Nadler's report, the 
veteran was apparently "without overt evidence of disease".  
In this regard, Dr. Nadler's report was in agreement with the 
November 1991 VA examination report.  While Dr. Nadler did 
report current residuals of the non-Hodgkin's lymphoma and 
treatment therefor, the severe symptoms required for either 
the continuation of a schedular 100 percent or a 60 percent 
evaluation, under the criteria then in effect, were not 
shown.  Dr. Nadler's opinion regarding the veteran's ability 
to work, although referencing his assessment of the veteran's 
residual disability, does not comport with the schedular 
rating criteria for an evaluation of 100 percent.  Simply 
stated, Dr. Nadler's assessment of total disability is not 
supported by objective medical findings in the April 1992 
report.  Thus, there is no basis upon which to conclude that 
the 100 percent evaluation was improperly reduced.
More recently, VA examinations have identified chronic back 
strains and depression, but it is not entirely clear whether 
these symptoms are residuals of the service-connected non-
Hodgkin's lymphoma.  What is clear, however, is that he has 
had no recurrence and is doing well, employed and active.
There has been no evidence of recurrence and the veteran's 
most recent examination in September 1997, showed only a 
lesion on the dorsum of the right hand, which was thought to 
be due to sun exposure.  The examiner stated that there was 
no evidence of recurrence, the veteran was working in the 
construction business and he was noted to be doing well.  
The weight of the evidence shows that the veteran's service-
connected non-Hodgkin's lymphoma disability has improved, is 
now no more than 30 percent disabling under either the old or 
new version of Diagnostic Code 7715, and the reduction from 
100 percent to the 30 percent evaluation was proper.  

TDIU

The veteran and his representative contend, in essence, that 
the veteran is unemployable as a result of his service-
connected non-Hodgkin's lymphoma.  

At the outset, it is important to note that the veteran's 
claim for a total disability rating based upon individual 
unemployability is well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  That is, he has presented a claim 
that is plausible.  The Board is also satisfied that all 
relevant facts have been properly and sufficiently developed.  
The record is now complete; there is no further obligation to 
assist the veteran in the development of his claim pursuant 
to 38 U.S.C.A. § 5107(a). 

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when it is 
found that the disabled person is unable to secure or follow 
a substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more, 
or as a result of two or more disabilities, provided at least 
one disability is ratable at 40 percent or more and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. 
§§ 3.340, 4.16(a).  Substantially gainful employment is 
defined as work which is more than marginal and which permits 
the individual to earn a living wage.  Moore v. Derwinski, 1 
Vet.App. 356 (1991).

The veteran's only service connected disability is non-
Hodgkin's lymphoma which is rated 30 percent disabling.  The 
veteran clearly does not meet the percentage requirements of 
38 C.F.R. § 4.16(a), for a total unemployability rating on a 
schedular basis.  However, the Board must consider 38 C.F.R. 
§ 4.16(b), permitting such rating on an extraschedular basis.

In determining whether the veteran is entitled to a total 
disability rating based upon individual unemployability, 
neither the veteran's nonservice-connected disabilities nor 
his advancing age may be considered.  Van Hoose v. Brown, 4 
Vet.App. 361 (1993).  For a veteran to prevail on a claim 
based upon unemployability, it is necessary that the record 
reflect some factor which places his case in a different 
category than other veterans with equal rating of disability. 
Id.  Furthermore, the question is whether the veteran is 
capable of performing physical and mental acts required by 
employment, not whether the veteran can find employment.  Id.

A review of the record reveals that the veteran has a high 
school education.  He has occupational training in 
construction as a foreman and supervisor and in the 
waterworks sales and distribution industry.  

Further review of the evidentiary record indicates that the 
veteran related to the examiner at his most recent VA 
examination in September 1997, that he had moved to Florida, 
was active and was working in construction.  At that time, 
his service-connected non-Hodgkin's lymphoma showed no 
evidence of recurrence, was in remission, and he denied any 
symptoms.  The veteran is working and there is no indication 
from the evidence of record that his employment is marginal 
in nature.  The veteran does not meet the schedular criteria 
for individual unemployability and since he is working at 
what appears to be more than marginal employment, he does not 
meet the extraschedular requirement for individual 
unemployability.  Based on the foregoing, entitlement to TDIU 
is not warranted.  


ORDER

Restoration of a total schedular evaluation for non-Hodgkin's 
lymphoma is denied.  

A total disability rating based upon individual 
unemployability is denied.  



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals



 

